      Case 6:20-cv-00856-ADA-JCM Document 27 Filed 12/16/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

Cub Club Investment, LLC,            §
                                     §
                Plaintiff,
                                     §
       v.                            §
                                     §     Civil Action No.: 6:20-cv-856-ADA-JCM
Apple Inc.,                          §
                Defendant.           §
                                     §
                                     §
                                     §

      APPLE INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE
                          UNDER 28 U.S.C. § 1404(a)
       Case 6:20-cv-00856-ADA-JCM Document 27 Filed 12/16/20 Page 2 of 9




                                              TABLE OF CONTENTS

                                                                                                                               Page

I.     INTRODUCTION ...............................................................................................................1

II.    CUB CLUB HAS NOT REBUTTED APPLE’S CLEAR SHOWING THAT THE
       NORTHERN DISTRICT OF CALIFORNIA IS MORE CONVENIENT..........................1

III.   CUB CLUB HAS NOT SUPPORTED ITS LATE ALTERNATIVE REQUEST
       FOR TRANSFER TO THE SOUTHERN DISTRICT OF TEXAS ....................................5

IV.    CONCLUSION ....................................................................................................................5
      Case 6:20-cv-00856-ADA-JCM Document 27 Filed 12/16/20 Page 3 of 9




I.     INTRODUCTION

       Cub Club’s opposition is telling in what it does not say. It does not dispute that the North-

ern District of California is where: (1) Apple is based, (2) Cub Club’s principal interacted with

Apple and Unicode, (3) Apple witnesses who worked with the allegedly infringing emoji are lo-

cated, (4) the bulk of the relevant documents reside, (5) key non-party witnesses can be compelled

to testify, and (6) there is a strong local interest in this action. The only purported link to this

District that Cub Club has been able to muster is two people associated with a non-party online

dictionary about emoji, whose relevance Cub Club does not explain. Cub Club’s arguments

against transfer ignore governing law and resort to implausible speculation contradicted by Ap-

ple’s sworn evidence. The Northern District of California is the clearly more convenient venue,

and the Court should grant Apple’s motion.

II.    CUB CLUB HAS NOT REBUTTED APPLE’S CLEAR SHOWING THAT THE
       NORTHERN DISTRICT OF CALIFORNIA IS MORE CONVENIENT.

       Costs for willing witnesses. Apple demonstrated that numerous likely witnesses—includ-

ing Apple employees and third parties who worked on the emoji at issue—are in the Northern

District of California and none is in this District. (Mot. 4–5.) Cub Club does not dispute these

witnesses’ relevance. Instead, it complains that Apple did not sufficiently outline the substance of

their testimony. (Opp. 2.) Not so. Apple identified each witness’s area of knowledge of Apple’s

emoji with skin-tone variation—the very emoji Cub Club has put at issue. (Rollins Dec. ¶¶ 6–11.)

Apple’s sworn evidence establishes that no Apple employees in Austin work on those emoji, while

the vast majority who do are in Northern California. (Id. ¶¶ 5–11.) Cub Club offers nothing to

dispute this. Instead, it speculates—without evidence—that some unidentified Apple employees

in Austin “likely have knowledge (and documents) relevant to this case.” (Opp. 2.) But




                                                 1
      Case 6:20-cv-00856-ADA-JCM Document 27 Filed 12/16/20 Page 4 of 9




speculation does not rebut a sworn statement.1 (Mot. 3–4.) Nor may Apple’s California witnesses

be discounted because they might be “available” to testify in Austin. (Opp. 3.) Even if “available,”

Fifth Circuit law treats their inconvenience as significant. In re Volkswagen of Am., Inc., 545 F.3d

304, 317 (5th Cir. 2008) (en banc) (“Volkswagen II”).

       Nor does Cub Club plausibly identify any witnesses in this District. Cub Club’s attempt

to do so, by citing an Apple employee in Austin (James Logan) who works on Inclusion & Diver-

sity Business Partnership (Opp. at 2-3), is facially implausible. Mr. Logan and Apple’s diversity

initiatives have no relevance to this intellectual property case. Cub Club alleges that in 2014 Mrs.

Parrott spoke with Apple employees who work on emoji (Compl. ¶¶ 20–47), omitting that this was

in Northern California (Rollins Decl. ¶ 11), with then-Apple employees (Celia Vigil and Peter

Edberg) whose team was based in the Northern District of California. Cub Club does not allege

that Mrs. Parrott met with any Apple employee in Texas or any employee who works out of Texas.

And, unsurprisingly, neither the complaint nor Cub Club’s opposition here allege she spoke with

Mr. Logan or anyone else on the Inclusion & Diversity team. This largely California-based team

works on diversity initiatives for Apple’s internal business divisions, not on outward-facing busi-

ness partnerships or product functionality like emoji—Cub Club does not allege otherwise. Even

worse, Mr. Logan worked in Asia at the relevant time and did not start working in Austin (or on

the Inclusion & Diversity team) until after Mrs. Parrott’s alleged interactions with Apple in San

Jose. (Opp. Ex. 5.) Equally unsupported is Cub Club’s assertion that “Apple has stated a core



1
  In a footnote, Cub Club suggests venue-related discovery is necessary to determine if any of
Apple’s Austin employees have relevant information. (Opp. 2 n.2.) But Cub Club has shown no
interest in taking such discovery. It has not served a single discovery request. Cub Club did not
even mention discovery when it requested an extension of time to oppose Apple’s transfer motion,
even as it acknowledged that transfer “should take top priority.” (Dkt. 24 at 1.) With Cub Club
having apparently decided it would be better served by briefing this motion without discovery, the
Court should resolve the motion now on the record the parties chose to put before it.


                                                 2
      Case 6:20-cv-00856-ADA-JCM Document 27 Filed 12/16/20 Page 5 of 9




mission of its Austin campus is furtherance of Apple’s commitment to diversity and inclusion.”

(Opp. 2.) Cub Club declines to identify where Apple supposedly made this statement; Apple’s

inclusion and diversity initiatives are global, not unique to Austin.

       Cub Club’s other attempts to find witnesses in this District are futile. It offers no plausible

explanation for why a part-time social media manager who joined Emojipedia (a third-party web-

site) in 2019 could testify about Unicode meetings in 2014–2015.2 (Opp. Ex. 13.) Nor does it

provide any basis for the idea that a researcher who worked for Emojipedia in 2018–2019 some-

how knows about “Apple’s diverse emoji implementation.” (Opp. 4 n.3; see id. Ex. 14.)

       Cub Club notes that several witnesses do not reside in California. (Opp. 2–3.) But these

witnesses are outside either venue and will be inconvenienced regardless (see Mot. 5); this does

not change the fact that many likely witnesses are in Northern California. See In re Genentech,

Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009) (rejecting, under Fifth Circuit law, “rigid assessment”

that witness convenience “should only favor transfer if it will be more convenient for all of the

witnesses”). Cub Club “improperly use[s]” this Court’s “central location as a consideration in the

absence of witnesses within the plaintiff’s choice of venue.” Id. at 1344.

       Relative ease of access to sources of proof. Apple’s documents were created in, are stored

in, and will be produced from Northern California. (Mot. 6.) Cub Club argues that Apple can

electronically collect the relevant information in Austin. (Opp. 6.) This argument is precluded by

controlling precedent and ignores the evidence that the relevant documents “reside primarily on

local computers located in California.” Volkswagen II, 545 F.3d at 316 (noting location of docu-

ments remains “a meaningful factor”). (Rollins Dec. ¶ 5.) While Cub Club is correct that this is



2
 Ryan McDearmont, the Emojipedia employee in question, is one of nine potential witnesses
whom Cub Club failed to identify in its November 30 initial disclosures but added in an amended
version served the same day as its opposition. (See Supp. Dec. of Gabriel S. Gross ¶ 2 & Ex. 1.)


                                                  3
      Case 6:20-cv-00856-ADA-JCM Document 27 Filed 12/16/20 Page 6 of 9




not a patent case, it cannot seriously dispute that any accused infringer (here, Apple) is likely to

have vastly more relevant documents. (Mot. 5–6.) This asymmetry naturally bears on the “relative

ease of access” and favors transfer. In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004).

       Availability of compulsory process. Apple identified four specific, likely third-party wit-

nesses in the Northern District of California, all of whom would be subject to compulsory process

only in that venue. (Mot. 7.) Cub Club agrees that these witnesses have “discoverable infor-

mation.” (See Supp. Gross Dec. ¶ 2 & Ex. 1.) It does not suggest they could be subpoenaed in

this District. Instead, Cub Club contends that there are also potential witnesses outside both ven-

ues, so the Court should find this factor neutral. (Opp. 6–7.) This ignores the law. See Genentech,

566 F.3d at 1345, 1348. Moreover, three of the four witnesses Cub Club cites (Opp. 7) are party

witnesses and thus irrelevant to this factor. See Volkswagen II, 545 F.3d at 316–17.

       Local Interest. Cub Club does not dispute that the Northern District of California has a

strong local interest, presumably because it recognizes that any local interest must be tied to the

facts of the case (Opp. 7), and that the vast majority of those ties here are to Northern California.

That is where Apple designed the allegedly infringing emoji, where the employees whose reputa-

tions are implicated by Cub Club’s allegations live and work, and where most of Mrs. Parrott’s

alleged interactions with Apple and Unicode took place. (Mot. 7–9.) Instead, Cub Club speculates

that Apple’s Austin employees might have their reputations called into question too. (Opp. at 7–

8.) But Cub Club offers no evidence to rebut Apple’s undisputed, sworn declaration to the con-

trary. (Mot. at 5; Rollins Dec. ¶¶ 5–13.) That the Mac Pro is assembled in Austin is likewise

irrelevant; Cub Club admits that software, not hardware, “enables the emoji keyboard functional-

ity.” (Opp. 8.) That software was designed in California. (Mot. 5–6).

       Cub Club rightly does not rely on its alleged Austin connections to create a local interest.




                                                 4
       Case 6:20-cv-00856-ADA-JCM Document 27 Filed 12/16/20 Page 7 of 9




(See Opp. 1.) Katy Parrott having an idea about emoji while a student in Austin is irrelevant;

copyright protection does not extend to ideas. 17 U.S.C. § 102(b). (Dkt. 22 at 7–9). This unsup-

ported allegation also contradicts Cub Club’s contemporaneous origin story. (See Supp. Gross

Dec. ¶ 3 & Ex. 2 (stating Katy Parrott had idea while “home in League City”)); Compl. ¶ 16. Nor

do an Austin app launch or movie-theater ads have any plausible relevance.

       Familiarity with governing law and conflicts of law. Apple showed that Cub Club’s state-

law claims are either preempted or subject to California law under Texas’s conflict of law rules.

(Mot. 9.) Cub Club criticizes Apple’s arguments as “conclusory” and “self-serving” (Opp. 8–9)

but does not (because it cannot) explain why they are wrong. And notwithstanding Cub Club’s

assertion to the contrary, Cub Club does not have a “right to bring a cause of action under a Texas

statute” (Opp. 9.)—preemption and conflicts rules dictate what law will govern.

       Administrative Difficulties. Instead of refuting Apple’s showing that both venues have

comparable times to trial (Mot. 10), Cub Club argues that transfer will cause delay because of

California’s COVID-19-related restrictions. (Opp. 9.) But arguments “relying on the impact of

. . . COVID-19” are “too speculative” “to weigh either for or against transfer.” STC.UNM v. Apple

Inc., No. 6:19-CV-00428-ADA, 2020 WL 4559706, at *7 n.3 (W.D. Tex. Apr. 1, 2020).

III.   CUB CLUB HAS NOT SUPPORTED ITS LATE ALTERNATIVE REQUEST FOR
       TRANSFER TO THE SOUTHERN DISTRICT OF TEXAS.

       Cub Club briefly suggests that, if transfer is warranted, it should be to the Southern District

of Texas, where it resides. (Opp. 10.) But Cub Club declined to file there. And while Galveston

might be more convenient for Cub Club’s founder, the Northern District of California is more

convenient for most witnesses, including undisputedly relevant non-parties. See supra 4.

IV.    CONCLUSION

       Apple respectfully requests that the Court grant its motion to transfer.



                                                 5
      Case 6:20-cv-00856-ADA-JCM Document 27 Filed 12/16/20 Page 8 of 9



Dated: December 16, 2020                          Respectfully submitted,


                                                  /s/ Paige Arnette Amstutz
Andrew M. Gass                                   Paige Arnette Amstutz
Admitted Pro Hac Vice                            State Bar No. 00796136
andrew.gass@lw.com                               pamstutz@scottdoug.com
LATHAM & WATKINS LLP                             Sameer Hashmi
505 Montgomery Street, Suite 2000                State Bar No. 24101877
San Francisco, California 94111-6538             shashmi@scottdoug.com
Telephone: (415) 391-0600                        SCOTT DOUGLASS & MCCONNICO LLP
Facsimile: (415) 395-8095                        303 Colorado Street, Suite 2400
                                                 Austin, Texas 78701
Gabriel S. Gross                                 Telephone: (512) 495-6300
Admitted Pro Hac Vice                            Facsimile: (512) 495-6399
gabe.gross@lw.com
LATHAM & WATKINS LLP                             Elana Nightingale Dawson
140 Scott Drive                                  Admitted Pro Hac Vice
Menlo Park, California 94025                     elana.nightingaledawson@lw.com
Telephone: (650) 328-4600                        Carolyn M. Homer
Facsimile: (650) 463-2600                        Admitted to practice in W.D. Tex.
                                                 carolyn.homer@lw.com
                                                 LATHAM & WATKINS LLP
                                                 555 Eleventh Street, NW, Suite 1000
                                                 Washington, DC 20004
                                                 Telephone: (202) 637-2200
                                                 Facsimile: (202) 637-2201


                                Attorneys for Defendant Apple Inc.
      Case 6:20-cv-00856-ADA-JCM Document 27 Filed 12/16/20 Page 9 of 9




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the CM/ECF system and will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                                    /s/Paige Arnette Amstutz
